Pee Cueiam.
This is an appeal from a judgment of the Second District Court of Paterson entered in favor of the defendant. The suit arose out of an automobile collision. Plaintiff sued to recover the damage done to her car and defendant counterclaimed for the damage to his car. The court gave judgment for the defendant on his counter-claim. No point is made of the propriety of entertaining a counter-claim in a District Court action in tort.
The case presents a question of fact only. Appellant argues no other ground. There is ample support for the finding of the trial judge that the plaintiff’s husband’s negligence was -the proximate cause of the accident and that the defendant was free from contributory negligence.
The judgment is affirmed, with costs.